Opinion filed February 19, 2015




                                        In The


        Eleventh Court of Appeals
                                     __________

                                  No. 11-14-00331-CV
                                      __________

         IN RE TWO THOUSAND NINE HUNDRED AND
       ELEVEN DOLLARS AND TWENTY FIVE CENTS U.S.
           CURRENCY AND JERRY DEWITT SMITH


                          Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Relator, Jerry Dewitt Smith, has brought a mandamus action against the
Honorable George D. “Jody” Gilles, Judge of the 142nd District Court of Midland
County, Texas. He alleges that Judge Gilles has not ruled on several motions,
including a motion for summary judgment filed by the State on July 30, 2007; a
motion to dismiss summary judgment filed by Relator on December 29, 2010; a
motion for return of property filed by Relator on August 8, 2011; and a motion for
summary judgment filed by Relator on September 10, 2012.
      In an order dated January 22, 2015, we requested the real party in interest,
the State of Texas, to file a response to Relator’s petition for writ of mandamus.
The real party in interest filed a response on February 6, 2015, in compliance with
our order, and asserted that the trial court had ruled on the motions at issue since
the time Relator filed his petition for writ of mandamus. The real party in interest
attached seven orders entered by the trial court on February 3, 2015. Specifically,
six of the seven orders denied the following relief that Relator sought in the trial
court: (1) Relator’s motion to dismiss summary judgment filed on December 29,
2010; (2) Relator’s letter request to participate in the final hearing filed on
January 7, 2011; (3) Relator’s motion to comply pursuant to motion for final
hearing filed on April 4, 2011; (4) Relator’s motion for return of property pursuant
to motion for final hearing filed on August 8, 2011; (5) Relator’s motion for final
hearing filed on January 31, 2012; and (6) Relator’s motion for summary judgment
filed on September 10, 2012. In the seventh order attached to the response, the
trial court granted the State’s July 30, 2007 motion for summary judgment.
      The four motions that Relator specifically directs us to in his petition for writ
of mandamus, two of which he attached to his petition, have been ruled upon by
the trial court as shown by the real party in interest. Therefore, the relief requested
by Relator has now occurred, and the issue presented in Relator’s petition is moot.
      We deny Relator’s petition for writ of mandamus.


                                                     PER CURIAM


February 19, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2